—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that Supreme Court erred in instructing the jury that defendant could be convicted of burglary in the first degree (Penal Law § 140.30 [2], [3]) if he know*909ingly entered or “remain [ed] unlawfully” in the dwelling of the victim with the intent to commit a crime therein (see, CPL 470.05 [2]; People v Miles, 281 AD2d 331, 332; see also, People v Salgado, 273 AD2d 860, 861, lv denied 95 NY2d 892). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Monroe County, Catena, J. — Burglary, 1st Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Kehoe and Burns, JJ.